Citation Nr: 0211444	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for major depression 
with agoraphobia.

(The issue of entitlement to service connection for a 
respiratory disorder will be addressed in a separate Board 
decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
bronchitis, hypertension, and major depression with 
agoraphobia.  He subsequently perfected timely appeals 
regarding those issues.

In June 2002, the veteran presented testimony at a personal 
hearing before the undersigned Member of the Board at the RO.  
A transcript of this hearing has been obtained and associated 
with the claims folder.  Shortly after his personal hearing, 
the veteran submitted additional documentary evidence in 
support of his claim.  This additional evidence has also been 
associated with the claims folder.

The Board notes that, under previous law, any additional 
evidence submitted directly to the Board following the 
certification of an appeal had to be returned to the agency 
of original jurisdiction (AOJ) for review and, if the 
benefits sought on appeal were not granted, the issuance of a 
Supplemental Statement of the Case, unless that evidence was 
accompanied by a signed waiver of initial consideration by 
the AOJ.  38 C.F.R. § 20.1304(c) (2001).  However, effective 
February 22, 2002, the provisions of paragraph (c) of 
38 C.F.R. § 20.1304 were removed, so as to provide that such 
a waiver is no longer necessary for the Board to consider 
such evidence in the first instance.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.1304).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998).  In this case, the Board finds that the 
later version of this regulation is more favorable because it 
allows for timely consideration of the new evidence.

It should be noted that the Board is undertaking additional 
development with respect to the claim of entitlement to 
service connection for a respiratory disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that 
hypertension was not incurred in or aggravated by service, 
nor is such disability etiologically related to service.

2.  The preponderance of the evidence demonstrates that major 
depression with agoraphobia was not incurred in or aggravated 
by service, nor is such disability etiologically related to 
service.

3.  Hypertension and a psychosis were not manifested during 
service or within 1 year of separation.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Major depression with agoraphobia was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a report of medical examination completed upon the 
veteran's entry into service in October 1979, an examiner 
noted that his psychiatric condition was normal.  It was also 
noted that his blood pressure was 140/80.  Subsequent service 
medical records are negative for any complaints or treatment 
for psychiatric problems.  In February 1981, his blood 
pressure was found to be 108/70, and in May 1981, it was 
found to be 120/80 and 120/40.

In September 1981, a mental hygiene questionnaire was 
completed as part of a Chapter 9 discharge.  It was noted 
that he had been charged with carrying a weapon while buying 
alcoholic beverages.  The examiner noted that the veteran had 
many problems stemming from the use of alcoholic beverages, 
and that no advancement had been seen towards completion of a 
drug and alcohol problem.  No clinical findings or diagnoses 
were noted in this report.

In a report of medical history completed at separation in 
September 1981, the veteran reported that he had no history 
of depression or excessive worry, and no history of high 
blood pressure.  In a report of medical examination completed 
in September 1981, an examiner noted that the veteran's 
psychiatric condition was normal.  His blood pressure was 
found to be 120/64.

Records from the Social Security Administration show that, in 
October 1993, the veteran underwent a physical examination.  
In the report, it was noted that the veteran had been 
diagnosed with high blood pressure two years before.  The 
examiner noted a diagnosis of hypertension.  In October 1995, 
the veteran underwent a psychiatric evaluation.  The 
psychiatrist noted that the veteran had become increasingly 
depressed over the last few years and that he had developed 
agoraphobic symptoms.  His fourth wife reportedly divorced 
him over two years before, and he was now under charges of 
nonpayment of child support.  The psychiatrist concluded that 
the veteran had what started as a situational depression and 
anxiety, but which escalated to major depression, with some 
mild to moderate agoraphobia.

In February 1997, the veteran filed a formal claim of 
entitlement to service connection for a psychiatric disorder 
and for hypertension.  He reported having received treatment 
for his claimed disabilities at the Baptist Medical Center 
and the Research Medical Center, and he submitted signed 
authorization forms so that the RO could obtain records from 
these facilities on his behalf.

Later that month, the RO received copies of the veteran's 
treatment records from the Research Medical Center.  These 
records show that the veteran received treatment from that 
facility for back pain on several occasions between April 
1984 and April 1990.  In an April 1984 clinical record, the 
veteran's blood pressure was noted to be 128/72.

In March 1997, the RO also received copies of the veteran's 
treatment records from the Baptist Medical Center.  These 
records show that the veteran was treated at this facility 
for a variety of problems between September 1986 and June 
1991.  A Discharge Summary dated in October 1986 shows that 
he had been admitted for treatment of alcohol dependency, for 
which he reported having a ten-year history.  With respect to 
his past medical history, it was also noted that he had a 
"questionable" history of hypertension.  In a report of a 
psychiatric consultation conducted during his admission, it 
was noted that the veteran came from "a rather deprived and 
abusive background".  The psychiatrist noted a diagnosis of 
alcohol dependency, continuous, and dysthymic disorder, rule 
out major depressive disorder.  Upon his discharge, he was 
given several final diagnoses, including alcohol dependency, 
chemical dependency, hypertension, bronchospasm secondary to 
smoking and childhood asthma, dysthymic disorder, and 
abnormal personality disorder.

Subsequent medical records from the Baptist Medical Center 
show that the veteran was again hospitalized in May 1991 and 
June 1991 for treatment of marijuana dependence.  It was 
noted that he came from a highly abusive and dysfunctional 
family in which he was abused physically, verbally, and 
emotionally.  It was also noted that he had experienced 
difficulty since his early adolescent years and that he had 
used substances almost continually since that time.  The 
examining physician concluded that, throughout his admission, 
the veteran continued to be religiously preoccupied and that 
it was difficult to get him to focus on his program.  
Physical examination conducted during his admission revealed 
his blood pressure to be 134/90.  In a report of psychiatric 
evaluation conducted during his admission, it was noted that 
he had a history of borderline personality characteristics, 
abuse as a child, and chemical dependency that has persisted 
despite multiple interventions.  The psychiatrist noted an 
Axis I diagnosis of benzodiazepine dependence associated with 
alcohol dependence, rule out affective delusional disorder, 
and an Axis II diagnosis of borderline personality disorder.

In June 1997, the veteran underwent a VA mental disorders 
examination.  He reported that, during service, he had caught 
a fellow serviceman with his wife and fired a gun at him.  He 
indicated that he then went through a court martial and was 
transferred to Fort Reilly, where he took on the duties of a 
telecommunications expert.  He reported that he felt 
depressed at that time and turned to drugs and alcohol.  The 
veteran noted that, following separation, he married and 
divorced four times.  He indicated that he worked as an 
electrician for six years following discharge but that he 
subsequently drifted from job to job.  The examiner noted 
Axis I diagnoses of major depressive disorder, recurrent, 
with agoraphobia; and episodic alcoholism, presently in 
remission.

During a VA hypertension examination conducted in June 1997, 
the veteran's blood pressure was found to be 190/110 while 
sitting, 185/110 while lying, and 185/110 while standing.  It 
was noted that he had medication but that he had not taken it 
in a month.  The examiner noted a diagnosis of essential 
hypertension in poor control secondary to non-compliance.

In the July 1997 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for bronchitis, 
hypertension, and major depression with agoraphobia.  He 
subsequently appealed those issues.

In May 2001, the veteran was admitted to the VA Medical 
Center in Kansas City after he reportedly began to hear 
voices.  He indicated that he began hearing voices when he 
was 17 and that they have been chronic since that time.  He 
stated that they had become worse over the last six weeks 
since his father recently passed away.  It was noted that he 
had a long history of alcoholism and that he began drinking 
as a teenager.  The examining physician noted diagnoses of 
alcohol dependence; major depressive disorder, recurrent, 
severe, with psychotic features; cannabis abuse; nicotine 
dependence; and a history of panic disorder with agoraphobia.

In an April 2002 Supplemental Statement of the Case (SSOC), 
the RO continued to deny the veteran's claims.  In an 
attachment to the SSOC, the RO advised the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The RO explained to the veteran that VA had a duty 
to assist him in obtaining records that he identifies.  The 
RO also explained the best type of evidence he could submit 
in support of his claim, and of what the evidence must show 
to establish his claim.

During his June 2002 personal hearing, the veteran testified 
that he began seeking treatment for high blood pressure 
within a year of his discharge from service.  He indicated 
that he has been receiving treatment from Dr. S.P. for this 
disability for the past 14 or 15 years.  He noted that he 
experienced depression during service but that he did not 
seek treatment because he was ashamed.  During this hearing, 
the undersigned asked the veteran whether there were any 
additional records available of treatment he received for his 
claimed disabilities.  In response, the veteran reported that 
he had received treatment from a Dr. S. for his psychiatric 
problem.  The veteran was advised that he could sign a 
release so that VA could obtain these records but that it was 
always quicker if he was able to submit them.  The 
undersigned advised the veteran that he should also submit or 
identify any other treatment records that were available that 
he might recall.

Shortly after his hearing, the veteran submitted a copy of 
his treatment records from the VA Medical Center in Kansas 
City from 1994 to the present.  These records show that he 
was first hospitalized at that facility in June 1997 with 
complaints of hearing voices that were telling him to hurt 
himself.  It was noted that he had a history of depression 
with depressive symptoms on and off for the past three years.  
He was given a diagnosis of major depressive disorder, 
recurrent, severe with psychotic features.  In a follow-up 
examination conducted in July 1997, the veteran reported that 
he first heard voices in basic training but that he did not 
tell anyone for fear of being kicked out of the military.  
Subsequent VA treatment records show that he continued to 
receive periodic treatment for psychiatric problems 
throughout the next several years.

In a signed statement received in July 2002, the veteran's 
mother reported that the veteran did not leave their house 
more than three times that month because he was afraid of 
crime.  She indicated that, whenever he did leave, he always 
carried some sort of weapon.  She noted that, when someone 
once tried to steal his car, the veteran shot the man.  His 
mother noted that he had stated ever since service that he 
heard voices in his head.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  By 
virtue of the SOC, and the SSOC provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
his appeal.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).  In this regard, the Board notes the attachment 
to the April 2002 SSOC, in which the RO explained the best 
type of evidence he could submit in support of his claim, and 
in which he was advised that VA had a responsibility to 
obtain records that he identified on his behalf.

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Although the Board notes that the veteran has reported 
receiving treatment from Drs. S.P. and S. for his claimed 
disabilities, and that these records have not been associated 
with the veteran's folder, the record reflects the veteran 
did not submit the records of this treatment, nor did he 
submit the necessary authorization forms so as to allow VA to 
obtain these records on his behalf.  As discussed above, the 
veteran has been advised in writing of VA's responsibility to 
obtain records on his behalf.  Furthermore, during his June 
2002 personal hearing, the veteran was once again advised of 
the need to either submit any available treatment records or 
to submit release forms so VA could obtain such records on 
his behalf.

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Entitlement to service connection for hypertension and 
major depression with agoraphobia.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, including 
hypertension and psychosis, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's hypertension and major depression with agoraphobia 
were incurred in or aggravated by service.  

With respect to the veteran's hypertension, the Board notes 
that the veteran's service medical records are negative for 
any diagnoses of hypertension during service.  Although 
several blood pressure readings were obtained while the 
veteran was on active duty, these readings show that his 
diastolic pressure was consistently found to be below 90 mm., 
and that his systolic pressure was consistently found to be 
below 160 mm.  Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
(2001), the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Under this criteria, the 
veteran's in-service blood pressure readings do not support a 
finding that he had hypertension during service.

The Board has reviewed the veteran's post-service treatment 
records.  Although these records confirm that the veteran has 
been diagnosed with hypertension, there is no medical 
evidence associating the veteran's current diagnosis of 
hypertension with his military service.  The Board further 
finds that there is no evidence that the veteran's 
hypertension became manifested to a degree of 10 percent 
within one year of his discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  As discussed in the Factual Background, the 
earliest evidence suggesting that the veteran may have 
hypertension is a notation in his October 1986 hospital 
records indicating that he had a "questionable" history of 
hypertension.  This record is dated approximately five years 
after the veteran's separation from service.  There is no 
medical evidence dated prior to that date suggesting that he 
had been diagnosed with hypertension or that he had displayed 
elevated blood pressure readings.

In light of the aforementioned evidence, which shows that in-
service blood pressure readings were consistently normal, and 
that the first suggestion of hypertension does not appear in 
the record until five years following separation, the Board 
concludes that the preponderance of the competent and 
probative evidence is against finding that the veteran's 
claimed hypertension was incurred in or aggravated by 
service.

In regard to the veteran's claimed major depression, the 
Board notes that his service medical records are also 
negative for any complaints or treatment for psychiatric 
problems.  In fact, during his separation exam, his 
psychiatric condition was specifically found to be normal.  
Although a mental hygiene questionnaire was included in his 
service medical records, it appears that this document only 
refers to problems stemming from alcohol abuse, and does not 
contain any findings or diagnoses of psychiatric problems.  
The first evidence of a psychiatric disorder or depression 
does not appear in the record until his October 1986 
hospitalization, which was approximately five years following 
his separation from service.  Therefore, because the 
veteran's psychiatric condition was specifically found to be 
normal on separation, and because the first suggestion of 
psychiatric disability does not appear in the record until 
five years following separation, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that the veteran's claimed major depression 
with agoraphobia was incurred in or aggravated by service.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed 
hypertension or a psychiatric disorder during service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As noted above, the veteran 
was examined at separation and on numerous occasions during 
service, and his blood pressure readings were consistently 
shown to be normal.  Similarly, medical examination at 
discharge also showed his psychiatric condition to be normal.  
The Board believes this to be the most probative evidence of 
record regarding whether hypertension or a psychiatric 
disorder were incurred in service.

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's hypertension or psychiatric disability were 
incurred in service in service.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001), calling for an examination or opinion when 
necessary to make a decision on a claim.  However, as 
discussed in detail above, his examination during service and 
at separation repeatedly showed his blood pressure and 
psychiatric condition to be normal.  The earliest evidence of 
hypertension or a psychiatric disability does not appear in 
the record until over five years following his separation 
from service.  The veteran's testimony regarding in-service 
manifestations is unsupported, contradicted by the records 
and not reliable.  In light of this record, the Board 
believes that any opinion obtained regarding a relationship 
between his military service and his claimed hypertension 
and/or psychiatric disorder would be based on sheer 
speculation, and, based upon this record and the VCAA, is not 
necessary for us to reach our decision.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claims of entitlement 
to service connection for hypertension and major depression 
with agoraphobia.  The benefits sought on appeal must 
accordingly be denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for major depression with 
agoraphobia is denied.



		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


